PER CURIAM.
Motions for appeal and cross-appeal from judgment of the Muhlenberg Circuit Court, Honorable Arthur T. Iler, Judge.
See Bardill v. Bird Well Surveys, Inc., Ky., 310 S.W.2d 265, denying appellee’s motion to dismiss the appeal.
*46The action to collect $945.66 and interest on an open account for services rendered in making “electric log surveys” of oil wells was tried by the court without a jury. Its finding of fact and conclusion of law that the plaintiff was entitled to recover $698.71 with interest and was not entitled to recover $246.91 are sustained by the pleadings and the evidence.
The defendant’s motion for an appeal and the plaintiff’s motion for a cross-appeal are overruled and the judgment stands affirmed.